Citation Nr: 0623090	
Decision Date: 08/03/06    Archive Date: 08/15/06

DOCKET NO.  03-30 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.  

2.  Entitlement to service connection for disorders of the 
knees.  

3.  Whether the appeal of the issue of entitlement to an 
initial rating in excess of 20 percent for residuals of a low 
back injury with mechanical low back pain was perfected in a 
timely manner.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran had active service from December 1978 to April 
1981.  

This matter initially came before the Board of Veterans' 
Appeals (Board) from a March 2002 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that denied service connection for an acquired psychiatric 
disorder, disorders of the knees, and for residuals of a low 
back injury with mechanical low back pain.  Subsequently, a 
July 2003 rating decision granted service connection for the 
latter and assigned an initial 20 percent disability rating.  
This grant of service connection is a complete grant of that 
benefit and, thus, that matter is not before the Board.  
However, the veteran initiated an appeal as to the assignment 
of that rating.  Thus, the increased rating issue was placed 
in appellate status.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).  

The veteran was scheduled for a travel board hearing in May 
2006, but he did not report for his hearing.  He also has not 
since offered an explanation for his absence or requested 
that his hearing be rescheduled.  Accordingly, the Board will 
review his case as if he withdrew his request for a personal 
hearing.  See 38 C.F.R. § 20.704(d) (2005).  

The issues of entitlement to service connection for an 
acquired psychiatric disorder and whether the appeal of the 
issue of entitlement to an initial rating in excess of 20 
percent for residuals of a low back injury with mechanical 
low back pain was perfected in a timely manner are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran had acute bilateral knee symptoms during 
service which resolved.  

2.  Current disability of the right knee is shown to be due 
to a postservice gunshot wound and current left knee 
disability is shown to be secondary to the current right knee 
disability and neither are related to the veteran's military 
service.  


CONCLUSION OF LAW

Disorders of the knees were not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303, 
3.307, 3.309(a), 3.310(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Duty to Notify

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.  

A review of the record shows the RO provided the veteran with 
pre-adjudication VCAA notice by letter, dated in January 
2002, to the extent that the veteran was notified of the 
evidence needed to substantiate a claim of service 
connection, namely, evidence of an injury, disease, or event 
causing an injury or disease during service; evidence of 
current disability; and evidence of a relationship between 
the current disability and the injury, disease, or event 
causing an injury or disease during service.  The veteran was 
also notified that VA would obtain service records, VA 
records, and records from other Federal agencies, and that he 
could submit private medical records or authorize VA to 
obtaining private medical records on his behalf.  

In the July 2003 Statement of the Case (SOC), the RO notified 
the veteran of 38 C.F.R. § 3.159 with the provision that the 
claimant provide any evidence in his possession that 
pertained to a claim.  To the extent that the 38 C.F.R. 
§ 3.159 notice came after the initial adjudication, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  However the action 
of the AOJ described above cured the procedural defect 
because the veteran had a meaningful opportunity to 
participate effectively in the processing of his claims as he 
had the opportunity to submit additional argument, which he 
did, and evidence, and to address the issues at a hearing but 
he failed to attend a scheduled travel Board hearing.  For 
these reasons, the veteran has not been prejudiced by timing 
of the 38 C.F.R. § 3.159 notice.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra (38 
C.F.R. § 3.159 notice).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  As there is no indication of the 
existence of additional evidence to substantiate the claims, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.  

Law and Regulations

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  Basically, service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Id.  Continuity of symptomatology is required 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  Id.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id.; See, too, Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Certain chronic conditions, such as arthritis, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within 1 year after service. This 
presumption is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).

In order to prevail on the merits of a claim for service 
connection, three elements must be present: (1) medical 
evidence of a current disability; (2) medical evidence or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of an injury or disease; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Disability which is proximately due to or the result of a 
service-connected disorder shall be service-connected.  
38 C.F.R. § 3.310(a) (2005).  Service connection will also be 
granted for aggravation of a non-service-connected condition 
by a service-connected disorder, although compensation is 
limited to the degree of disability (and only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

Background

The service medical records (SMRs) reflect that in November 
1979 the veteran complained of having had right knee pain for 
4 days, which increased on movement.  Range of motion was 
within normal limits.  He was given medication for pain and 
an Ace wrap.  He was to do no running, prolonged walking or 
standing for 7 days.  

In December 1979 it was noted that the veteran's right knee 
pain was the same as in November.  The diagnosis was possible 
right knee arthritis (although no X-rays were taken).  He was 
given medication for pain and an Ace wrap.  He was to do no 
running, prolonged walking or standing for 7 days.  

Later in December 1979, the veteran continued to complain of 
right knee pain and it was noted that there was no history of 
trauma.  On examination his knee appeared normal and without 
deformities or discoloration.  There were no creaking or 
popping sounds.  Palpation disclosed a small but definite 
swelling on the side of the patella and he complained that it 
hurt and stiffened up.  A separate written notation of that 
same date concurred, noting that the physical examination was 
unremarkable and that he probably had arthritis precipitated 
by cold water.  

In January 1980 it was reported that the veteran had a 
decalcified area in the intracondylar grove of the "left" 
distal femur, which was asymptomatic but originally had 
presented with pain and giving out of the "right" knee.  

On examination several days later, the veteran had right knee 
pain under the medial facet of the patella.  The collateral 
and cruciate ligaments were intact.  There was no effusion 
but there was positive patellar pain.  X-rays were normal.  
The impression was a sprain.  He was given a Physical Profile 
limiting his activities for 30 days.  

On VA examination in June 2003 the veteran's claim file was 
reviewed prior to the examination.  His service file showed 
treatment for both knees without a history of trauma.  He had 
had a gunshot wound to the right patella about 10 years ago 
which had resulted in a patellectomy.  He had lost strength 
and muscle mass in the right knee and complained of giving 
way of the knee.  The left knee had some aching and 
occasional crepitus but did not swell, lock or give way.  He 
did not use any ambulatory aids but stated that he needed a 
cane to support his left side.  After an examination the 
diagnoses were that his right knee pain was not related to 
military service and that the cause of his current right knee 
disability was the postservice gunshot wound; and, also that 
his left knee pain was not related to military service.  It 
was noted that he had minimal problems with the left knee and 
these were most likely related to over-dependence on the left 
knee because of the surgery and weakness of the right knee.  

Analysis

Competent medical evidence is required to establish the 
existence of current disability and a nexus between such 
current disability and military service.  This type of 
medical nexus evidence is necessary to substantiate lay 
allegations because laypersons do not have the professional 
medical training and/or expertise to render competent medical 
diagnoses or opinions.  See, e.g., Espiritu v. Derwinski, 
2 Vet. App. 492, 494, 95 (1992); see, too, Layno v. Brown, 6 
Vet. App. 465 (1994); Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Hasty v. Brown, 13 Vet. App. 230 (1999).  

Here, for a period of time during service the veteran did 
have symptoms with respect to his knees.  However, while 
arthritis was suspected, X-rays have never clinically 
confirmed the presence of arthritis in either knee.  Rather, 
after January 1980, there were no further complaints, 
findings, signs or symptoms of disability of either knee.  

Chronic knee disability is shown as a result of the 2003 VA 
examination, more than 20 years after military service.  
However, absence a medical opinion, continuity of 
symptomatology is required to establish a nexus between the 
current knee disabilities and the symptoms during service.  

"[E]vidence of a prolonged period without medical complaint 
can be considered, along with other factors [] including the 
availability of medical records, the nature and course of the 
disease or disability, the amount of time that elapsed since 
military service, and any other relevant facts."  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 20000) (citing Jensen 
v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994) and Dambach v. 
Gober, 223 F.3d 1376, 1380 - 81 (Fed. Cir. 2000)).  

Also, the Board is mindful that it cannot make its own 
independent medical determination.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 
1 Vet. App. 171 (1991).   

The 2003 VA examiner reviewed the claim file, recorded the 
history related by the veteran, and conducted a detailed 
physical examination.  After all this, it was his opinion 
that disability of the veteran's knees was not related to 
military service.  Rather, current right knee disability was 
due to a postservice gunshot wound and current left knee 
disability was due to the right knee disorder of postservice 
origin.  

That professional medical opinion is especially probative 
since it was based on a review of the veteran's pertinent 
medical history, as well as a personal physical examination 
of the veteran.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991); Waddell v. Brown, 5 Vet. App. 454, 456 (1993); 
Goss v. Brown, 9 Vet. App. 109, 114 (1996).  

There also is absolutely no other medical evidence of record, 
whatsoever, to rebut the professional medical opinion of that 
VA examiner.  See Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429 433 (1995).  

Accordingly, service connection for disorders of the knees is 
not warranted.  

This being the case, the claim must be denied because the 
preponderance of the evidence is unfavorable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for disorders of the knees is denied.  


REMAND

SMRs show that the veteran had been seen during military 
service for psychiatric symptoms.  Specifically, an April 
1980 consultation sheet indicates that the veteran was 
brought in by military police due to his displaying erratic 
and violent behavior.  The provisional diagnosis was rule out 
paranoid reaction - situational versus drug induced.  
Following a neuro-psychiatric evaluation, the diagnosis was 
that the veteran had had a brief psychotic episode which had 
resolved.  Post-service private clinical records in 1997 
contain histories related by the veteran that during service 
he believed that he had been abducted by aliens and had a 
microchip implanted in his head.  

At the time of a VA psychiatric examination in June 2003 the 
veteran reported that while in Korea some military police had 
"jumped" him when he came from a village but that he had 
refused to be examined at that time.  After charges were 
filed, he was demoted.  However, the veteran's service 
personnel records are not on file.  Since it appears that he 
is alleging that these records will document action taken 
against him as a result of abnormal behavior, these records 
should be obtained.  

The report of the June 2003 VA psychiatric examination 
includes the diagnosis that the veteran suffers from chronic 
paranoid schizophrenia.  No opinion was given with respect to 
the etiology of the disability.  

One of the provisions of the VCAA, 38 U.S.C. § 5103A(d)(1)(a) 
(West 2002), states that the duty to assist a claimant 
includes "providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim."  See also 
38 U.S.C.A. § 5103A(d)(2) (West 2002) and 38 C.F.R. 
§ 3.159(c)(4) (2005).  Given the similarity of the in-service 
and post service diagnoses, the veteran should be afforded 
another VA psychiatric examination to determine the etiology 
of his current psychiatric disability, and in particular to 
determine whether any current psychotic disorder is a 
maturation of any initial in-service symptoms.

The Board also notes that soon to be effective, on August 28, 
2006, is a new regulation, 38 C.F.R. § 3.384, which will 
define a psychosis as, in part, a "Brief Psychotic 
Disorder."  38 C.F.R. § 3.384(a) (to be effective August 28, 
2006).  

38 C.F.R. § 3.384, effective August 28, 2006, provides that:

The term "psychosis" means any of the 
following disorders listed in Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition, Text Revision, of the 
American Psychiatric Association (DSM-IV-TR):  

      (a) Brief Psychotic Disorder;
      (b) Delusional Disorder;
      (c) Psychotic Disorder Due to General 
Medical 
      Condition;
      (d) Psychotic Disorder Not Otherwise 
Specified;
      (e) Schizoaffective Disorder;
      (f) Schizophrenia;
      (g) Schizophreniform Disorder;
      (h) Shared Psychotic Disorder; and
      (i) Substance-Induced Psychotic 
Disorder.

38 C.F.R. § 3.384.  This new regulation (applying to VA 
benefits other than health care [found at 38 U.S.C.A. 
§ 1720]) specifically eliminates the following from inclusion 
as a psychosis: 1) a Mood Disorder with Psychotic Features, 
2) a Bipolar Disorder (types I and II) with Psychotic 
Features, and 3) a Major Depressive Disorder With Psychotic 
Features.  In publishing the new regulation, VA noted that 
"[p]sychotic features do not necessarily show [] an actual 
psychosis" and that not "all disorders presenting with 
psychotic features should be considered psychoses."  So, 
disorders that might have psychotic features but are not 
listed at DSM-IV-TR should not be considered psychoses.  
Further, VA declined to accept "a policy of accepting a 
treating physician's diagnosis as absolute."  See 71 Fed. 
Reg. 42758, 42759 - 60 (July 28, 2006).  

As whether the appeal of the issue of entitlement to an 
initial rating in excess of 20 percent for residuals of a low 
back injury with mechanical low back pain was perfected in a 
timely manner, the Board notes that historically, a March 
2002 rating decision denied service connection for residuals 
of a low back injury, an acquired psychiatric disorder, and a 
bilateral knee disorder and the veteran timely initiated an 
appeal by filing a Notice of Disagreement (NOD) in August 
2002.  

Then, a July 2003 rating decision granted service connection 
for residuals of a low back injury with mechanical low back 
pain and assigned an initial disability rating of 20 percent.  
As noted earlier, this represented a complete grant with 
respect to the appeal for service connection for residuals of 
a low back injury.  

A July 2003 SOC addressed entitlement to service connection 
for an acquired psychiatric disorder and a bilateral knee 
disorder and the appeal as to those issues was timely 
perfected by filing VA Form 9 in October 2003.  

Also in October 2003, the veteran filed an NOD as to the 
assignment of the initial 20 percent disability rating for 
his service-connected residuals of a low back injury with 
mechanical low back pain.  

An SOC addressing the issue of the initial 20 percent 
disability rating for the service-connected residuals of a 
low back injury with mechanical low back pain was issued on 
July 23, 2004.  

A Supplemental SOC (SSOC) was issued on February 11, 2005, 
addressing the issue of the initial 20 percent disability 
rating for the service-connected residuals of a low back 
injury with mechanical low back pain.  

A VA Form 9 was filed on April 18, 2005.  

To be considered timely, the substantive appeal must be filed 
within 60 days from the date that the RO mails the SOC to the 
appellant, within the remainder of the one-year period from 
the date of mailing of the notification of the determination 
being appealed, or within the extended time limits prescribed 
pursuant to a timely filed request for extension of time.  38 
C.F.R. §§ 20.302(b), 20.303 (2005).  Also, if a Substantive 
Appeal has not been filed to an original SOC, an appeal may 
be perfected by filing a Substantive Appeal within 60 days of 
the issuance of an SSOC.  38 C.F.R. § 20.302(c) (2005).  

If the claimant fails to file a substantive appeal in a 
timely manner, and fails to timely request an extension of 
time, "he is statutorily barred from appealing the RO 
decision."  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  See 
also YT v. Brown, 9 Vet. App. 195 (1996); Cuevas v. Principi, 
3 Vet. App. 542, 546 (1992).  Cf. Rowell v. Principi, 4 Vet. 
App. 9 (1993).  

In the present case, it does not appear that the veteran 
filed a timely Substantive Appeal with regard to the RO's 
July 2003 decision assigning an initial 20 percent disability 
rating for the service-connected residuals of a low back 
injury with mechanical low back pain.  

The Board notes that as the one-year period had already 
expired, the veteran was required to submit a substantive 
appeal, or a request for an extension of time for filing a 
substantive appeal, within 60 days of February 11, 2005, 
SSOC.  

However, no further statements or submissions pertaining to 
the veteran's service-connected low back disorder were 
thereafter received by VA within 60 days.  The next 
correspondence from the veteran concerning this claim was VA 
Form 9 received on April 18, 2005, after the expiration of 
the 60 day period.  

Where the veteran's Substantive Appeal appears not to have 
been filed in a timely manner, and the issue of timeliness 
has not yet been addressed by the RO, the proper course is 
for the Board to remand the matter to the RO to allow the 
veteran to submit evidence and argument on the question.  
See, e.g., Marsh v. West, 11 Vet. App. 468 (1998).  See also 
VAOPGCPREC 9-99 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's service personnel 
records.  

2.  Schedule the veteran for a VA psychiatric 
examination to assess the nature, time of onset, 
and etiology of any current psychiatric disorder 
that he now has.  If for any reason the veteran 
cannot be examined, the RO should arrange to have 
the veteran's claim file reviewed by a VA 
psychiatrist.  

The examiner should express an opinion as to the 
nature, time of onset, and etiology of the 
veteran's psychiatric disability, if any.  
Specifically, the examiner should render an 
opinion as to whether there is a 50 percent 
probability or greater (at least as likely as 
not) that any psychiatric disorder that the 
veteran now has had its origin during active 
service, that any psychosis manifested within one 
year of service discharge in April 1981, or that 
any current psychiatric disability suffered by 
the veteran is etiologically related to his 
active service.   

Discuss the rationale of the opinion, whether 
favorable or unfavorable.  If however, no opinion 
can be rendered, please explain why this is not 
possible.  

It is absolutely imperative that the examiner 
have access to and reviews the claims folder for 
the veteran's pertinent medical history. 

If possible, all necessary testing should be done 
and the examiner should review the results of any 
testing prior to completion of the examination 
report.  If an examination form is used to guide 
the examination, the submitted examination report 
should include the questions to which answers are 
provided.   

3.  The RO should readjudicate the issue of 
entitlement to an initial rating in excess of 20 
percent for residuals of a low back injury with 
mechanical low back pain was perfected in a 
timely manner, to include whether a Substantive 
Appeal was timely filed.  The veteran and his 
representative should be provided with an SOC and 
afforded a reasonable opportunity to respond 
thereto, if appropriate.  

In the readjudication of the claim for service 
connection for an acquired psychiatric disorder, 
the RO must consider the soon to be regulation 
defining a psychosis, i.e., 38 C.F.R. § 3.384 (to 
be effective August 28, 2006).   

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the veteran until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


